Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2014-13572 on page 1 of the specification.
            
Drawings
5.         The drawing(s) filed on 06/30/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-11 are pending in this application.  


Claim Interpretation 
7.       It is noted that apparatus claims 1-9, with claim 1 being in independent form recite “one or more processors and at least one memory” to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
8.       Claims 1-11 are allowed.

9.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“a display unit that displays a plurality of display objects used for accepting an execution instruction of a process performed by a predetermined function and associated with setting values different from each other, respectively; a processing unit that, when execution of the process is instructed by an operation of any one of the plurality of display objects, executes the process in accordance with a setting value associated with the operated display object; and a storage unit that, when some of the setting values associated with the display object in instruction for the process execution are changed and the process is executed based on the changed setting value, stores information indicating the changed setting value as history information for each of the display objects, wherein when any one of the plurality of display objects is operated, the display unit displays a setting value indicated by the history information stored in the storage unit as a change candidate of a setting value associated with the operated display object.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 10. In particular, the applied references do not disclose and would not have rendered obvious:
“displaying a plurality of display objects used for accepting an execution instruction of a process performed by a predetermined function and associated with setting values different from each other, respectively; executing, when execution of the process is instructed by an operation of any one of the plurality of display objects, the process in accordance with a setting value associated with the operated display object; storing, when some of the setting values associated with the display object in instruction for the process execution are changed and the process is executed based on the changed setting value, information indicating the changed setting value as history information for each of the display objects; and displaying, when any one of the plurality of display objects is operated, a setting value indicated by the history information stored in the storing as a change candidate of a setting value associated with the operated display object.” along with all the other limitations as required by independent claim 10.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 11. In particular, the applied references do not disclose and would not have rendered obvious:
“displaying a plurality of display objects used for accepting an execution instruction of a process performed by a predetermined function and associated with setting values different from each other, respectively; executing, when execution of the process is instructed by an operation of any one of the plurality of display objects, the process in accordance with a setting value associated with the operated display object; storing, when some of the setting values associated with the display object in instruction for the process execution are changed and the process is executed based on the changed setting value, information indicating the changed setting value as history information for each of the display objects; and displaying, when any one of the plurality of display objects is operated, a setting value indicated by the history information stored in the storing as a change candidate of a setting value associated with the operated display object.” along with all the other limitations as required by independent claim 11.

11.       It follows that claims 2-9 are then inherently allowable for depending on an allowable base claim.

12.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Akuzawa (US 9,654,656) discloses an information processing system including a server and a plurality of information processing apparatuses. The server stores setting 

Yamada et al. (US 2011/0051165) discloses an information processing apparatus presenting, in an image forming apparatus having various and many functions and part of the functions introduced as optional functions, optional functions related to frequently used functions, thereby to appropriately introduce prepared optional functions and to allow the user to conveniently use the functions, and to provide an image forming apparatus communicable to the information processing apparatus as well as an image forming system including these apparatuses. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677